Case 2:19-cv-01489-RSM Document 23 Filed 10/15/19 Page 1of1

crewmen FILED eee ENTERED
cxmncsven LODGED RECEIVED

OCF 15 2018 SP

 

 

oes AT SEATTLE
; : CLERK US. DISTRICT COURT
King Abdul Mumin El py WESTERN DISTRICT OF WASHINGTON

Of The Kingdom Of Morocco
UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF WASHINGTON

___ Joseph Stanley Pigott a.k.a. King Abdul Mumin-E], et al.,
CASE NO. 19-CV-01489 RSM

Plaintiff(s),
KING COUNTY, et al.,

Defendant(s).

 

 

REQUEST FOR ENTRY OF DEFAULT
Comes now and hereby requests the Clerk to enter a default against the defendant, KING COUNTY,
on the basis that the record in this case demonstrates that there has been a failure to plead or
otherwise defend as provided by Rule 55(a) of the Federal Rules of Civil Procedure.

Respectfully submitted,
i} : i Yo . i

jy yi gore wy hi 2. oooh Be Cad ee fh 98
foot re Ree t ;

fake tn ilfy

   

Attorney for Plaintiff

 
